COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ALONSO ISRRAEL ROEL,                           §             No. 08-19-00243-CR

                            Appellant,           §                Appeal from the

  v.                                             §         County Criminal Court No. 1

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §             (TC# 20180D05402)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 29, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 29, 2020.


       IT IS SO ORDERED this 30th day of April, 2020.


                                                     PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.